                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOSEE LANZI,

               Plaintiff,

v.                                                        Case No: 8:17-cv-2020-T-36AEP

YAMAHA MOTOR CORPORATION,
USA, YAMAHA MOTOR MANUFACTURING
CORPORATION OF AMERICA & YAMAHA
MOTOR CO., LTD.,

               Defendants.
                                        /

                                            ORDER

       This matter comes before the Court upon Plaintiff’s Motion to Compel Discovery (Doc.

38) and Defendant’s Response in Opposition (Doc. 41). For the reasons stated at the hearing, it

is hereby ORDERED that the Defendant must supplement its response to Plaintiff’s Request

for Production No. 12 and disclose the following:

       1. The PWC owner’s name, email, and telephone numbers (collectively “identifying

           information”) in accordance with the confidentiality agreement between the parties.

           Any identifying information shall not be disclosed to anyone beyond the purposes

           of this instant case. If any identifying information is to be utilized in any documents

           that may become public, the parties shall agree upon a methodology to limit the

           disclosure of any identifying information.

       2. The identification number for the unit that is the subject of the service request (PID).

       3. The hull identification numbers (HIN) for the unit that is the subject of the service

           request;
       4. The dealer and/or dealer representative/employees involved with the customer

           complaint and/or service and/or trade-in of the subject PWCs.

       5. These disclosures must all be made by 12:00 P.M. on February 7, 2019.

       DONE AND ORDERED in Tampa, Florida, this 5th day of February, 2019.




cc: Counsel of record




                                             2
